UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 07-4258



UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee,

          versus


CHAD TERRY,

                                                  Defendant - Appellant.



                                No. 07-4300



UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee,

          versus


BRANDY RENEE DOWELL,

                                                  Defendant - Appellant.



Appeals from the United States District Court for the Western
District of Virginia, at Abingdon. James P. Jones, Chief District
Judge;    Glen    M.    Williams,    Senior    District    Judge.
(1:01-cr-00008-jpj; 1:03-cr-00092-gmw)


Submitted:    August 27, 2007                 Decided:   October 24, 2007
Before NIEMEYER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Nancy C. Dickenson,
Assistant Federal Public Defender, Christine Madeleine Spurell,
Research and Writing Attorney, Abingdon, Virginia, for Appellants.
John L. Brownlee, United States Attorney, Zachary T. Lee, Assistant
United States Attorney, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            Chad Terry and Brandy Renee Dowell (“Appellants”) were

both sentenced to two years of imprisonment following their guilty

pleas to violating supervised release.    On appeal, we granted the

Appellants’ unopposed motion to consolidate. Appellants argue that

their sentences, which are above the advisory Sentencing Guidelines

range but within the statutory maximum, constitute reversible

error.    For the reasons that follow, we affirm.

            We do not find that Appellants’ two-year sentences are

plainly unreasonable.    United States v. Crudup, 461 F.3d 433, 437

(4th Cir. 2006) (providing review standard), cert. denied, 127 S.

Ct. 1813 (2007).     Although neither district court specifically

discussed by name the 18 U.S.C. § 3553(a) factors applicable to

supervised release sentences, see 18 U.S.C. § 3583(e), both courts

gave reasons for the sentences that fit within factors outlined in

§ 3553(a).    In short, both courts explained sufficiently why the

defendants were given sentences outside their advisory sentencing

ranges.    See United States v. Rita, 127 S. Ct. 2456, 2469 (2007)

(noting that “[w]here a [sentencing] matter is . . . conceptually

simple” and the record makes clear that the sentencing judge

considered the evidence and arguments, “we do not believe the law

requires the judge to write more extensively”); United States v.

Johnson, 445 F.3d 339, 345 (4th Cir. 2006) (stating district court

need not “robotically tick through § 3553(a)’s every subsection” or


                                - 3 -
“explicitly   discuss   every     §    3553(a)      factor   on   the   record”)

(internal quotation and citations omitted)).

           Accordingly, we affirm the sentences.             We dispense with

oral   argument   because   the       facts   and    legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                        AFFIRMED




                                      - 4 -